Citation Nr: 0739108	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits to include whether the overpayment was 
properly created.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in January 2003 of the 
Department of Veterans Affairs (VA), Committee on Waivers and 
Compromises of the Muskogee, Oklahoma Regional Office (RO). 

In August 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In June 2006, the Board determined that the overpayment in 
this case did not result from bad faith on the part of the 
veteran, and thus waiver of recovery of the overpayment was 
not precluded by law.  The Board then remanded the case to 
the RO for additional development, to include readjudication 
under the standard of equity and good conscience.    

After having addressed the issue of the proper creation of 
the overpayment, for the period prior to April 2001, in the 
decision herein below, the issue of waiver of recovery of the 
pension overpayment will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.





FINDINGS OF FACT

1. By letter in May 1999, the RO notified the veteran of the 
award of VA pension benefits, effective in January 1999, 
based on no countable income.  

2. In letters dated in March 2000 and March 2001, the RO 
notified the veteran that his pension benefits were 
continued, based on no countable income as reported by him in 
Pension Eligibility Verification Reports that he submitted in 
February 2000 and February 2001.  

3. By letter in June 2002, the RO notified the veteran of a 
proposed reduction in his VA pension benefits, effective 
January 1, 1999, on account of information received from the 
Social Security Administration showing that he was in receipt 
of Social Security benefits, with an entitlement date of June 
1996.  

4. In August 2002, the veteran submitted a copy of an award 
letter from the Social Security Administration indicating 
that he would soon receive disability benefits due him for 
February 2001 and would thereafter continue to receive 
monthly disability benefit payments; the date of entitlement 
for the award of Social Security disability benefits was in 
June 1996.  

5. By letter in October 2002, the RO notified the veteran of 
a reduction in his VA pension benefits, effective from 
January 1, 1999, due to the receipt of Social Security 
disability benefits; his overpayment amount for the period of 
January 1, 1999 to October 2002 was calculated to be $24,923.  

6.  Testimonial evidence indicates that the veteran first 
began receiving his monthly Social Security disability 
benefit payments in March 2001.  

7.  An audit conducted by the RO in September 2006 indicates 
that $10,323 is the amount of monthly VA pension benefits 
overpaid to the veteran for the period of April 2001 to 
October 2002.  


CONCLUSION OF LAW

The RO should not have reduced the veteran's VA pension 
benefits prior to the last day of the month in which the 
increase in income occurred when determining entitlement to 
pension benefits, that is, March 2001; therefore, $14,600 of 
the originally calculated $24,923 overpayment in question was 
not properly created for the period of January 1, 1999, 
through March 2001.  38 U.S.C.A. §§ 5107, 5112(b), 5302 (West 
2002); 38 C.F.R. §§ 3.23, 3.660(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid VA pension benefits on the 
basis that he had no countable income when, in fact, he was 
in receipt of Social Security disability benefits.  The RO's 
Committee on Waivers and Compromises in January 2003 denied 
the veteran's waiver request and held that it a waiver was 
precluded by bad faith on the part of the veteran.  The Board 
in June 2006 determined that there was no bad faith, and 
remanded the case for consideration of the waiver request 
under the standard of equity and good conscience.  

A review of the record shows that by letter in May 1999, the 
RO notified the veteran of the award of VA pension benefits, 
effective in January 1999, based on no countable income.  The 
RO stated that in determining the countable income various 
sources of income, to include Social Security, were 
considered.  The award letter also stated that one of the 
veteran's responsibilities is to notify the RO immediately if 
his family income changed.  

In Pension Eligibility Verification Reports submitted by the 
veteran in February 2000 and February 2001, he reported that 
he did not have any income, to include Social Security 
benefits.  In letters dated in March 2000 and March 2001, the 
RO notified the veteran that his pension benefits were 
continued, based on no countable income as reported by him.  
In those letters, the RO advised the veteran again to report 
immediately if income was received from any source.  

By letter in June 2002, the RO notified the veteran of a 
proposed reduction in his VA pension benefits, effective 
January 1, 1999, on account of information received from the 
Social Security Administration showing that he was in receipt 
of Social Security benefits.  The RO indicated that his 
entitlement date for Social Security benefits was June 1, 
1996.  The RO requested that the veteran to provide a copy of 
his Social Security award letter if the information from the 
Social Security Administration was not correct.  

In August 2002, the veteran submitted a copy of an award 
letter, dated in February 2001, from the Social Security 
Administration, which indicated that he would soon receive 
disability benefits due him for February 2001 and would 
thereafter continue to receive monthly disability benefit 
payments.  The award letter also informed the veteran that 
the date of his entitlement was in June 1996.  

By letter in October 2002, the RO notified the veteran of a 
reduction in his VA pension benefits, effective from January 
1, 1999, due to the receipt of Social Security disability 
benefits.  The veteran's overpayment amount was calculated to 
be $24,923 for the period of January 1, 1999, to October 
2002.

In considering the veteran's request for waiver of recovery 
of an overpayment of VA pension benefits in the amount of 
$24,923, the RO's Committee on Waivers and Compromises stated 
that the veteran started drawing Social Security in January 
1999.  

The veteran testified at a personal hearing in August 2004, 
before the undersigned Veterans Law Judge, stating that he 
first began receiving his monthly Social Security disability 
benefit payments in March 2001.  



In response to a Board remand directive, an audit of the 
veteran's account was conducted by the RO in September 2006.  
The computer-generated report indicates that the amount of 
monthly VA pension benefits overpaid to the veteran for the 
period of April 2001 to October 2002 is $10,323.  

II. Legal Analysis

Initially, the Board must determine whether the debt was 
properly created.  It is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  See Schaper  v. Derwinski, 
1 Vet. App. 430 (1991).  

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3(a)(3).  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a).  

Where a reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660; 38 U.S.C.A. § 5112(b).  

A review of the record shows that the appellant was paid 
improved pension benefits in the amount of $24,923 for the 
period of January 1, 1999, to October 2002.  The payment of 
pension benefits was made on the basis of no countable income 
when, in fact, he received monthly, recurring Social Security 
benefits beginning in March 2001.  The record shows that in 
October 2002 the RO reduced the veteran's pension effective 
January 1, 1999.  However, in making the decision to reduce 
benefits effective January 1, 1999, the RO disregarded the 
Social Security Administration award letter dated in February 
2001 and the veteran's testimony to the effect that he first 
began receiving Social Security disability benefits payments 
in March 2001.  Apparently, the RO relied on the statement by 
the Social Security Administration in the February 2001 award 
letter that the date of entitlement to disability benefits 
was in June 1996, prior to the veteran's award of VA pension 
benefits in 1999.  It is the date of actual receipt of the 
Social Security benefits, not the date of entitlement of such 
benefits, that is operative in calculating the veteran's 
countable income for the purpose of determining his 
entitlement to VA pension benefits.  

As the veteran's initial date of receipt of Social Security 
benefits was in March 2001, the Board finds that the RO 
should not have reduced his pension benefits prior to the 
last day of March 2001.  See 38 C.F.R. § 3.660(a).  
Accordingly, the $23,923 overpayment originally calculated by 
the RO was not properly created, and there should be no 
overpayment of pension benefits generated for the period of 
January 1, 1999, through March 2001.  The amount of monthly 
VA pension benefits overpaid to the veteran for the period of 
April 2001 to October 2002 was $10,323, as reflected by the 
RO's audit in September 2006.  Therefore, the remaining 
$14,600 of the originally calculated $24,923 overpayment 
should not have been charged to the veteran as that amount of 
income was not received by the veteran until March 2001. 


ORDER

The overpayment of VA pension benefits was not properly 
created for the period of January 1, 1999, through March 
2001; therefore, the originally calculated overpayment amount 
of $24,923 is reduced by $14,600 and to that extent the 
appeal is granted.


REMAND

The Board now turns to the question of waiver of recovery of 
the remaining $10,323 overpayment of VA pension benefits for 
the period of April 2001 to October 2002.  

As noted in June 2006 Board remand, the veteran's request for 
waiver of recovery of the overpayment should be considered 
under the standard of equity and good conscience.  

In the supplemental statement of the case of April 2007, the 
RO cited to the equity and good conscience, but did not 
provide any discussion of the factors under the standard.  

Also, in the decision of June 2006, the Board noted that the 
veteran received a lump sum payment for past-due benefits 
from the Social Security Administration sometime after March 
2001. 

It is not clear whether the RO considered the lump sum 
payment when reducing the veteran's VA pension benefits, and 
if not, whether there are any implications for the veteran's 
entitlement to VA pension.  The audit in September 2006 was 
not accompanied by any interpretative statements, such as the 
dates of receipt and amounts of the veteran's Social Security 
disability benefits.  

Another audit is necessary for an accounting that would 
include identifying the basis for the creation of the 
original overpayment for the period beginning March 2001 and 
to show the amount of pension that was due and paid to the 
veteran after the overpayment period began April 1, 2001, and 
the amount of income considered in determining the amount of 
pension.  

Accordingly, the case is REMANDED for the following action:

1. Request the veteran to complete an 
updated Financial Status Report (VA Form 
20-5655), listing all monthly income, 
monthly expenses, assets, and debts.  

2. Seek additional information from the 
Social Security Administration concerning 
the veteran's receipt of disability 
benefits for the period of March 2001 to 
October 2002 to include the amounts of 
recurring monthly benefits and any lump 
sum payment.  

3. Prepare an audit of the veteran's VA 
pension account, for the period of April 
1, 2001, to October 2002.  The audit 
should reflect the overpayment at issue 
and the amounts due and paid to the 
veteran during that period.  

Any additional overpayments created in 
the veteran's account, such as a debt 
created as the result of the 
consideration of a lump sum payment from 
the Social Security Administration that 
had not previously been considered, 
should not enter into the accounting.  

Once compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

4. Following completion of the foregoing, 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA pension benefits to include the 
question of whether the overpayment for 
the period of April 1, 2001, to October 
2002 was properly created.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case, which 
contains a recitation of the evidence and 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned, to include 38 
U.S.C.A. § 5302 and 38 C.F.R. § 1.965 
(2007), and a discussion of how each of 
the elements in the laws and regulations 
affected the RO's determination.  

Also, if there is any additional 
overpayment created that is not part of 
the present overpayment on appeal, such 
as might occur if a Social Security 
Administration lump sum payment was not 
heretofore considered, the veteran must 
be notified and provided the opportunity 
to request a waiver of recovery of that 
debt.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


